DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, 
LEABMAN 20200006988 teaches system and methods of using electromagnetic waves to wirelessly deliver power to electronic devices.
SORYAL 10,879,741 teaches wireless power transfer network management wherein  ‘…In some embodiments, the operations can include determining that the wirelessly chargeable equipment is not stationary. In some embodiments, the operations can include tracking movement of the wirelessly chargeable equipment. In some embodiments, the operations can further include obtaining a current charge profile corresponding to the wirelessly chargeable equipment, where the current charge profile can include a charge criticality indicator and a current charge level.”

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest, inter alia,
“… causing the mobile battery-powered entity to receive an electric charge from
the other mobile battery-powered entity while the mobile battery-powered entity and the other
mobile battery-powered entity continue traveling through the transportation network.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 3, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836